Kane, J.
Appeal from a judgment of the County Court of Essex County (Halloran, J.), rendered September 6, 2005, which revoked defendant’s probation and imposed a sentence of incarceration.
Following his June 2001 conviction for attempted burglary in the third degree, defendant was sentenced to five years of probation. He thereafter admitted to violating a condition of his probation and, as a result, had the probation revoked and was resentenced to one year in jail. Defendant now appeals.
Inasmuch as defendant was released from jail in April 2006, his challenge to the finding of a probation violation has been rendered moot (see People v Contrano, 274 AD2d 760, 760-761 [2000]; People v Hamilton, 214 AD2d 783, 783 [1995]), as has his claim that his resentence was harsh and excessive (see People v Edmunds, 21 AD 3d 578, 581 [2005], lv denied 5 NY3d 828 [2005]; People v Young, 13 AD3d 716, 718 [2004]). Accordingly, this appeal is dismissed.
Crew III, J.P., Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot.